DETAILED ACTION
This Final Office Action is in response the above identified patent application filed on September 03, 2021.  Claims 1 – 5, 7 – 13, 15 – 25 & 27 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7 & 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (U.S. Patent Number 1,075,587) to McKeen.
configured to receive the two-wheeler lock, and 
the fixing hoop (B) that is supported at the carrier (A) pivotable by at least one hinge (C & C’) between the open position and the closed position (See Figures 1 & 4), with the fixing hoop (B) being configured to fix the two-wheeler lock in the reception region in the closed position (See Figure 2), 
wherein the fixing hoop (B) has at least one spring section (N) that is configured to exert the pressing force on the lock in the closed position (See Figure  2) of the fixing hoop (B), and 
wherein the at least one spring section (N) is formed by the multi-side opening (i.e. Left & Right Slit Apertures adjacent (N) in Figure 3) at the fixing hoop (b); the multi-sided opening (i.e. Left & Right Slit Apertures adjacent (N) in Figure 3) at the fixing hoop (B) surrounds the at least one spring section (N) (See Figure 3).

Regarding claim 3, McKeen disclose the at least one spring section (N) is resilient (See Column 2, line 8).

Regarding claim 5, McKeen discloses wherein the at least one spring section (N) is formed integrally at the fixing hoop (B) (See Figure 3).

Regarding claim 7, McKeen discloses wherein the fixing hoop (B) has two spring sections (N & O) (See Figures 1 – 4).

Regarding claim 13, McKeen discloses wherein the fixing hoop (B) has the rigid shape (See Figure 3).

Claim(s) 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by (U.S. Patent Number 5,699,943) to Schaefer et al.
Regarding claim 25, Schaefer et al., discloses the carrier (120) that extends along the longitudinal axis, the carrier (120) bounds the reception region configured to receive the two-wheeler lock, and 
the single fixing hoop (122) that is supported at the carrier (120) pivotable between the open position (i.e. via Hinge) and the closed position (See Figure 8), with the fixing hoop (122) being configured to fix the two-wheeler lock in the reception region in the closed position (See Figure 8),
wherein the single fixing hoop (122) has two spring sections (i.e. Left End Side Portion & Right End Side Portion of (124) in Figure 8) that face in mutually opposite directions and that the two springs sections (i.e. Left End Side Portion & Right End Side Portion of (124) in Figure 8) are configured to exert a pressing force on the lock in the closed position of the fixing hoop (122).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 12, 13, 15, 16, 17, 18, 19, 20 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,699,943) to Schaefer et al., in view of (U.S. Patent Number 1,075,587) to McKeen.
Regarding claim 1, Schaefer et al., discloses the carrier (120) that extends along the longitudinal axis, the carrier (120) bounds the reception region configured to receive the two-wheeler lock, and 
the fixing hoop (122) that is supported at the carrier (120) pivotable by at least one hinge (See Figure 8) between the open position and the closed position (See Figure 8), with the fixing hoop (122) being configured to fix the two-wheeler lock in the reception region in the closed position (See Figure 8), 
wherein the fixing hoop (122) has at least one spring section (124) that is configured to exert the pressing force on the lock in the closed position (See Figure  8) of the fixing hoop (122).
However, Schaefer et al., does not disclose the multi-side opening at the fixing hoop; the multi-sided opening at the fixing hoop surrounds the at least one spring section.
McKeen teaches the holder (A) wherein the at least one spring section (N) is formed by the multi-side opening (i.e. Left & Right Slit Apertures adjacent (N) in Figure 3) at the fixing hoop (B); the multi-sided opening (i.e. Left & Right Slit Apertures adjacent (N) in Figure 3) at the fixing hoop (B) surrounds the at least one spring section (N) (See Figures 1, 2 & 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the multi-side opening at the fixing hoop; the multi-sided opening at the fixing hoop surrounding the at least one spring section as taught by McKeen with the holder of Schaefer et al., in order to provide space for the at least one spring section to flatten and / or widen when compressed and/or as a mere substitution of one art known resilient structure for another.

Regarding claim 2, Schaefer et al., discloses the fixing hoop (122) is aligned transversely to the longitudinal axis of the carrier (120) (See Figure 8).

Regarding claim 3, Schaefer et al., disclose the at least one spring section (124) is resilient (See Column 8, lines 34 & 35).

Regarding claim 4, Schaefer et al., discloses wherein the at least one spring section (124) is aligned obliquely with respect to the direction of extent of the fixing hoop (122).

Regarding claim 5, Schaefer et al., discloses wherein the at least one spring section (124) is formed integrally at the fixing hoop (122) (See Figure 8).

Regarding claim 7, Schaefer et al., discloses wherein the fixing hoop (122) has two spring sections (124) (i.e. Left End Side Portion & Right End Side Portion of (124) in Figure 8).

Regarding claim 8, Schaefer et al., discloses wherein the two spring sections (i.e. Left End Side Portion & Right End Side Portion of (124) in Figure 8) face in mutually opposite directions (See Figure 8).

Regarding claim 9, Schaefer et al., discloses wherein the fixing hoop (122) is perpendicular to its direction of extension, but not along its respective direction of extension.
However, Schaefer et al., does not explicitly disclose elastic.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the fixing hoop being elastic, since it has been held to be within the general skill of a worker in the art to select the known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 10, Schaefer et al., discloses wherein fixing hoop (122) or the part of the fixing hoop (122) is convexly arched with respect to the reception region (See Figure 8).

Regarding claim 11, Schaefer et al., discloses wherein the fixing hoop (122) peripherally closes the reception region in the closed positon (See Figure 8).

Regarding claim 12, Schaefer et al., discloses the fixing hoop (122) has the U-shape (See Figure 8).

Regarding claim 13, Schaefer et al., discloses wherein the fixing hoop (122) has the rigid shape (See Figure 8).

Regarding claim 15, Schaefer et al., discloses the fixing hoop (122) is pivotable about the pivot axis (i.e. via Hinge) that extends in parallel with the longitudinal axis of the carrier (120) (See Figure 8).

Regarding claim 16, Schaefer et al., discloses the fixing hoop (122) has the free end that is latachable to the carrier (120) by the latch device (126, 128, 130 & 132) (See Figure 8).

Regarding claim 17, Schaefer et al., disclose wherein the fixing hoop (124 has at least one hinge end (See Figure 8) and the closure end (126, 128, 130 & 132) (See Figure 8);
wherein the carrier (120) has the first connection section (i.e. Right Side of (120) in Figure 8) and the second connection section (i.e. Left Side of (120) in Figure 8) similar to the first connection section (i.e. Right Side of (120) in Figure 8), respectively, at two sides of the reception region (See Figure 8);
wherein the fixing hoop (122) is selectively fixable in the first configuration (i.e. Open) or in the second configuration (i.e. Closed) to the carrier (120) (See Figure 8);
wherein the hinge end (See Figure 8) of the fixing hoop (122) is fastened to the first connection section (i.e. Right Side of (120) in Figure 8) of the carrier (120) in the first configuration (i.e. Open) and the closure end (126, 128, 130 & 132) is blockable at the second connection section (i.e. Left Side of (120) in Figure 8) (See Figure 8).

Regarding claim 18, Schaefer et al., discloses wherein the carrier (120) has the support element (i.e. Ridge Protrusions on interior (120) in Figure 8) that is configured to support the two-wheeler lock received in the reception region against movement along the longitudinal axis of the carrier (120) (See Figure 8).

Regarding claim 19, Schaefer et al., discloses wherein the support element (i.e. Ridge Protrusions on interior (120) in Figure 8) projects laterally with respect to the longitudinal axis of the carrier (120) so as to be configured to support the two-wheeler lock at the front side or to engage into the portion of the two-wheeler lock.

Regarding claim 20, Schaefer et al., discloses the support element (i.e. Ridge Protrusions on interior (120) in Figure 8) is rigidly connected to the carrier (120) (See Figure 8).

Regarding claim 27, Schaefer et al., discloses the carrier (120) that extends along the longitudinal axis, the carrier (120) bounds the reception region configured to receive the two-wheeler lock, and
the fixing hoop (122) that is supported at the carrier (120) pivotable between the open position and the closed position (See Figure 8), with the fixing hoop (122) being configured to fix the two-wheeler lock in the reception region in the closed position (See Figure 8), the fixing hoop (122) has the free end that is latchable to the carrier (120) by the latch device (126, 128, 130 & 132) (See Figure 8),
wherein the fixing hoop (122) has at least one spring section (124) that tis configured to exert the pressing force on the lock in the closed position of the fixing hoop (122) (See Figure 8).
However, Schaefer et al., does not disclose the multi-side opening at the fixing hoop, the multi-sided opening at the fixing hoop surrounds the at least one spring section.
McKeen teaches the holder (A) wherein the at least one spring section (N) is formed by the multi-sided opening (i.e. Left & Right Slit Apertures adjacent (N) in Figure 3) at the fixing hoop (B); the multi-sided opening (i.e. Left & Right Slit Apertures adjacent (N) in Figure 3) at the fixing hoop (B) surrounds the at least one spring section (N) (See Figures 1, 2 & 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the multi-side opening at the fixing hoop; the multi-sided opening at the fixing hoop surrounding the at least one spring section as taught by McKeen with the holder of Schaefer et al., in order to provide space for the at least one spring section to flatten and / or widen when compressed.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,699,943) to Schaefer et al., and (U.S. Patent Number 1,075,587) to McKeen as applied to claim 1 above, and further in view of (Chinese Patent Number 205075933 U) to Zhan X.
Regarding claim 21, Schaefer et al., as modified by above does not explicitly disclose comprising the two-wheeler lock.
Zhan X teaches the holder comprising the two-wheeler lock (See Abstract) (See Figure 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the holder comprising the two-wheeler lock as taught by Zhan X with the holder or Schaefer et al., in order to adequately store and secure wheel locks.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 5, 7 – 13, 15 – 25 & 27 have been considered but are moot in view of the new grounds of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chinese Patent Number 205075933 U) to Chen Zongyi teaches the two-wheeler lock (See Figures 1, 2 & 3).

(U.S. Patent Number 2,494,881) to Kost teaches the holder (See Figure 1) wherein the at least one spring section (12) is formed by the multi-side opening (i.e. Left & Right Slit Apertures adjacent (12) in Figure 1) at the fixing hoop (8); the multi-sided opening (i.e. Left & Right Slit Apertures adjacent (12) in Figure 1) at the fixing hoop (8) surrounds the at least one spring section (12) (See Figure 1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.L.V/Examiner, Art Unit 3734   


/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734